DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/30/2020.

Claim Objections
Claims 12-19 are objected to because of the following informalities:  As per claims 12-19, the phrase “the method” would have been “the computer program product, because those claims from the “ a computer program product claim 11” not from the method claim 1.  Appropriate correction is required.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 10,652,224. Although the claims at issue claims 1,9 and 16 of U.S. Patent No. 10,652,224 contains every element of claims 1,11 and 20 of the instant application and thus anticipates the claim of the instant application.   Claims 1, 11 and 20 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.


Claims 1, 9 and 16 of the 10,652,224 patent as shown in the table below contains every element of claims 1,11 and 20 of the instant application and as such anticipates claims 1,11 and 20 of the instant application.

Instant application 16/834529
Patent # 10,652,224

1. A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement a system for providing stateless synchronization, the method comprising: 
 receiving, by a first inspector device, a first set of key parameters while in a communication session; 
generating, by the first inspector device, a first key-pair using the first set of key parameters and a shared key; 
receiving, by the first inspector device, a second set of key parameters while in the communication session; and 
generating, by the first inspector device, a second key-pair using the second set of key parameters and the shared key. 





















11. A computer program product for providing stateless synchronization, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
 receive, by a first inspector device, a first set of key parameters while in a communication session; 

generate, by the first inspector device, a first key-pair using the first set of key parameters and a shared key; 

receive, by the first inspector device, a second set of key parameters while in the communication session; and 
generate, by the first inspector device, a second key-pair using the second set of key parameters and the shared key. 

















20. A system for providing stateless synchronization, comprising: A first inspector device including memory configured to:
receive a first set of key parameters while in a communication session; 
generate a first key-pair using the first set of key parameters and a shared key; 

receive a second set of key parameters associated with the communication session; and

 generate a second key-pair using the second set of key parameters and the shared key. 


1. A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement a system for providing stateless synchronization, the method comprising: 
receiving, by a first inspector device, a first set of key parameters while in a communication session; 
generating, by the first inspector device, a first key-pair using the first set of key parameters and a shared key; 
receiving, by the first inspector device, a second set of key parameters while in the communication session; 
generating, by the first inspector device, a second key-pair using the second set of key parameters and the shared key; 

exchanging the shared key between the first inspector device and a second inspector device; receiving, by the second inspector device, the first set of key parameters; generating, by the second inspector device, a third key-pair using the first set of key parameters and the shared key, wherein the first key-pair and the third key-pair are identical; receiving, by the second inspector device, the second set of key parameters; and generating, by the second inspector device, a fourth key-pair using the second set of key parameters and the shared key, wherein the second key-pair and the fourth key-pair are identical. 
 
   


    9. A computer program product for providing stateless synchronization, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
receive, by a first inspector device, a first set of key parameters while in a communication session;
 cause the first inspector device to generate a first key-pair using the first set of key parameters and a shared key; 

receive, by the first inspector device, a second set of key parameters while in the communication session; 

cause the first inspector device to generate a second key-pair using the second set of key parameters and the shared key; exchange the shared key between the first inspector device and a second inspector device; 
receive, by the second inspector device, the first set of key parameters; cause the second inspector device to generate a third key-pair using the first set of key parameters and the shared key, wherein the first key-pair and the third key-pair are identical; receive, by the second inspector device, the second set of key parameters; and cause the second inspector device to generate a fourth key-pair using the second set of key parameters and the shared key, wherein the second key-pair and the fourth key-pair are identical. 
   
    16. A system for providing stateless synchronization, comprising: a first inspector device including memory configured to: 
receive a first set of key parameters while in a communication session, 
generate a first key-pair using the first set of key parameters and a shared key, 

receive a second set of key parameters while in the communication session, 


generate a second key-pair using the second set of key parameters and the shared key, and 
exchange the shared key with a second inspector device including memory; and the second inspector device including memory configured to: receive the first set of key parameters, generate a third key-pair using the first set of key parameters and the shared key wherein the first key-pair and the third key-pair are identical, receive the second set of key parameters, and generate a fourth key-pair using the second set of key parameters and the shared key wherein the second key-pair and the fourth key-pair are identical. 



“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4 . This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
 	Claims 1,11 and 20 of the instant application is anticipated by patent claims 1,9 and 16 in that claims 1,9 and 16 of the patent contains all the limitations of claims 1,11 and 20 of the instant application.  Claims 1, 11 and 20 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable  for obvious-type double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6  and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Those claims recites, The term " frequency" in claims is a relative term which renders the claim indefinite.  The term "frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner is considering the more or less number for examination purpose.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	As per claim 1, 11 and 20, those claims recite the phrase generating, by the first inspector device, a first key-pair using the first set of key parameters and shared key. It can be seen the key-pair is generated by the both the first set of key parameters and shared key or the key-pair is generated by the first set of key parameters. Thus, claims are indefinite. 
 	 As per claims 2-10, 12-19, those claims are rejected based on the same rational set for the independent claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claim 11-19, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant is silent about computer readable medium in the specification, “The computer readable storage medium may be….” Examiner is interpreting the medium can be software for firmware because it is product claim. If this claim would have been the medium claim examiner would have been interpret the limitation “ a computer readable storage medium” to the “ A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”  , 
Broadly interpreting, “a computer readable medium” can be any means that contain, store, communicate, propagate, or transport the program. The computer readable medium can be, for example, a carrier wave, electrical signal, propagation medium.  As such, thus, this claim fall within one of the four statutory categories. 
 In light of the specification, computer program product is the software per se 
Therefore, this claim recites 'a computer program product' is some module, segment or portion of instructions, which is software in view of the specification [ par 0038 ]. This claim 11 lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101. 	As per claims 12-19, those dependent claims do not fix the non-statutory subject matter. As such, those claims are failing to fall within the meaning of 35 U.S.C. 101. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerra et al US 2014/0095865 in view of Nakashima et al US 2013/0195274.

 	As per claim 1, Yerra discloses a computer implemented method in a data processing system (fig.6, proxy system of emulated certificate) comprising 
 	a processor and a memory ( par 0029 computers/memory workstations, hand-held devices, multiprocessor systems, microprocessor-based, digital signal processor-based  ) comprising instructions, which are executed by the processor to cause the processor to implement a system for providing stateless synchronization (0059,establish SSL sessions between a client and proxy and between a proxy and server using emulated client certificates and emulated server certificates i.e. state less synchronization, and   par 0030 proxy 20 communicatively coupled, i.e. session, to the client 10 and server 30 ) , the method comprising: 
 	receiving, by a first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies), a first set of key parameters while in a communication session (par 0066, The server replies to such request with a server certificate 608, i.e. a first set of key parameters, to the proxy and par 0003,  the server transmits a digital certificate, which binds an identity of the server (e.g., the server name) to a public key of the server (step 104). The server certificate is typically issued by a certificate authority (CA) which certifies the authenticity of the server certificate by signing the server certificate with its private key. Wherein the server certificate has a first set of key parameters such as the public key and private key of the server. And   par 0030 proxy 20 communicatively coupled, i.e. session, to the client 10 and server 30); 
 	generating, by the first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies   ), a first key-pair using the first set of key parameters  ( par 0067 the proxy emulates i.e. generating/reproducing , the server certificate, i.e. a first key-pair such as the public key and the private key1, based on the server certificate (step 608),  par 0003,  the server transmits a digital certificate, which binds an identity of the server (e.g., the server name) to a public key of the server (step 104). The server certificate is typically issued by a certificate authority (CA) which certifies the authenticity of the server certificate by signing the server certificate with its private key. Wherein the server certificate has a first set of key parameters such as the public key and private key of the server and  claim 6  generating at the proxy a key pair having a private key and public key);and
	receiving, by the first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies ), a second set of key parameters while in the communication session ( par 0068, the client sends its certificate, i.e. a second set of key parameters, to the proxy (step 614).); and 
 	generating, by the first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies), a second key-pair using the second set of key parameters (par 0069 emulates the client certificate, i.e. a second key-pair, based on the client certificate (step 616) and 0032, An emulated client certificate is created at the proxy by generating a key pair (i.e., private and public key pair),) and
  	Yerra does not explicitly discloses generating a shared key by a device.
Nakashima discloses generating a shared key by a device (par 0009 a shared key needs to be calculated by the proxy equipment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of the proxy interceptor is emulating the certificate of Yerra, based on the teaching of  common key generating by the proxy of Nakashima, because doing so would provide  proxy in execution of the key exchange operation for a commissioned key sharing computer for calculating a partial shared key for use in a communication between communicators to protect the communication( par 0015) .

 	As per claim 2, Yerra in view of Nakashima discloses the method as recited in claim 1, further comprising: receiving, by the first inspector device, the shared key while in the communication session (Nakashima, [0103] The shared key synthesizer 60 , i.e. first inspector device, receives the partial shared key information K_1 and K_2 from the partial shared key decrypter 58 to find the shared key information K, which is shared between the communicators 12 and 18).

 	As per claim 3, Yerra in view of Nakashima discloses the method as recited in claim 2, further comprising: wherein the first inspector device receives the shared key from a second inspector device inspecting the communication session (Nakashima,[0119] The commissioned primary computer 14 has a key sharing parameter generator 110 for generating a key sharing parameter r. The generator 110 can generate pseudorandom numbers set as the key sharing parameter r).

 	As per claim 4, Yerra in view of Nakashima discloses the method as recited in claim 1, further comprising: receiving, by the first inspector device, a new shared key while in the communication session (Nakashima, par 0123 the shared key K_XD1 may be derived as a new key and 0126  [0126] The partial shared key calculator 116 performs encryption of the information K_1 with the key K_XD1 previously shared with the communicator 12 to deliver the encrypted partial shared key information enc(K_XD1, K_1) on a communication line 125 to the transceiver 102 ).


 	As per claim 6, Yerra in view of Nakashima discloses the method as recited in claim 4, further comprising: 
 	wherein the new shared key is generated according to a predefined frequency ( par 0012 , The encrypter regards a j-th shared key, where j is a positive integer equal to or less than N, i.e. predefine frequency, out of the N number of shared keys as key information, encrypts a bit sequence representation of j-th partial information, associated with the j-th shared key, out of N pieces of partial information).

 	As per claim 7, Yerra in view of Nakashima discloses the method as recited in claim 1, further comprising: 
 	generate, by the first inspector device, a new shared key while in the communication session (par 0013 a shared key calculator for generating a shared key for use in a communication between communicators includes a memory for storing shared keys from a first shared key to an N-th shared key, where N is a natural number, respectively sharing with proxy computers from a first proxy computer, i.e. first inspector device, to an N-th proxy computer performing a process on the communication;  ); and 
 	transmit, by the first inspector device, the new shared key to the plurality of inspector devices inspecting the communication session (par 0094 generator 56 capable of deriving the key bit sequence information K_XD1 and K_XD2 and 0123  the shared key K_XD1, i.e. new key, may be derived ).

 	As per claim 8, Yerra in view of Nakashima discloses the method as recited in claim 1, further comprising: determining, by a first inspector device, a type of inspection (Yerra, 0031 the session to bypass inspection and inspected by the proxy. See, e.g., "SSL/TLS Interception Proxies, i.e. type of inspection).

 	As per claim 9, Yerra in view of Nakashima discloses the method as recited in claim 8, further comprising: wherein the type of inspection comprises passive or active inspection (Yerra, 0031 inspected by the proxy. See, e.g., "SSL/TLS Interception Proxies).

 	As per claim 10, Yerra in view of Nakashima discloses the method as recited in claim 8, further comprising: wherein the type of inspection is determined using one or more of the following: client Internet protocol address, server Internet protocol address, server name, or port number (Yerra,0031 inspected by the proxy. See, e.g., "SSL/TLS, protocol, Interception Proxies).

 	As per clam 11, Yerra discloses a computer program product for providing stateless synchronization (fig.6, proxy system of emulated certificate), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (par 0029 computers/memory workstations, hand-held devices, multiprocessor systems, microprocessor-based, digital signal processor-based   ): 
 	receive, by a first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies), a first set of key parameters while in a communication session (par 0066, The server replies to such request with a server certificate 608, i.e. a first set of key parameters, to the proxy and par 0003, the server transmits a digital certificate, which binds an identity of the server (e.g., the server name) to a public key of the server (step 104). The server certificate is typically issued by a certificate authority (CA) which certifies the authenticity of the server certificate by signing the server certificate with its private key. Wherein the server certificate has a first set of key parameters such as the public key and private key of the server. And   par 0030 proxy 20 communicatively coupled, i.e. session, to the client 10 and server 30); 
 	generate, by the first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies   ), a first key-pair using the first set of key parameters  ( par 0067 the proxy emulates i.e. generating/reproducing , the server certificate, i.e. a first key-pair such as the public key and the private key1, based on the server certificate (step 608),  par 0003,  the server transmits a digital certificate, which binds an identity of the server (e.g., the server name) to a public key of the server (step 104). The server certificate is typically issued by a certificate authority (CA) which certifies the authenticity of the server certificate by signing the server certificate with its private key. Wherein the server certificate has a first set of key parameters such as the public key and private key of the server and  claim 6  generating at the proxy a key pair having a private key and public key);and
	receive, by the first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies), a second set of key parameters while in the communication session ( par 0068, the client sends its certificate, i.e. a second set of key parameters, to the proxy (step 614).); and 
 	generate, by the first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies), a second key-pair using the second set of key parameters (par 0069 emulates the client certificate, i.e. a second key-pair, based on the client certificate (step 616)  and  0032, An emulated client certificate is created at the proxy by generating a key pair (i.e., private and public key pair),) and
  	Yerra does not explicitly discloses generate a shared key by a device.
Nakashima discloses generating a shared key by a device (par 0009 a shared key needs to be calculated by the proxy equipment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of the proxy interceptor is emulating the certificate of Yerra, based on the teaching of  common key generating by the proxy of Nakashima, because doing so would provide  proxy in execution of the key exchange operation for a commissioned key sharing computer for calculating a partial shared key for use in a communication between communicators to protect the communication( par 0015) .

 	As per claim 12, Yerra in view of Nakashima discloses The method as recited in claim 11, further comprising: receive, by the first inspector device, the shared key while in the communication session ( Nakashima, [0103] The shared key synthesizer 60 , i.e. first inspector device, receives the partial shared key information K_1 and K_2 from the partial shared key decrypter 58 to find the shared key information K, which is shared between the communicators 12 and 18).

 	As per claim 13, Yerra in view of Nakashima discloses The method as recited in claim 12, further comprising: wherein the first inspector device receives the shared key from a second inspector device inspecting the communication session (Nakashima,[0119] The commissioned primary computer 14 has a key sharing parameter generator 110 for generating a key sharing parameter r. The generator 110 can generate pseudorandom numbers set as the key sharing parameter r).

 	As per claim 14, Yerra in view of Nakashima discloses The method as recited in claim 11, further comprising: receive, by the first inspector device, a new shared key while in the communication session (Nakashima, par 0123 the shared key K_XD1 may be derived as a new key and 0126  [0126] The partial shared key calculator 116 performs encryption of the information K_1 with the key K_XD1 previously shared with the communicator 12 to deliver the encrypted partial shared key information enc(K_XD1, K_1) on a communication line 125 to the transceiver 102  ).

 	As per claim 16, Yerra in view of Nakashima discloses The method as recited in claim 14, further comprising: wherein the new shared key is generated according to a predefined frequency (par 0012 , The encrypter regards a j-th shared key, where j is a positive integer equal to or less than N, i.e. predefine frequency, out of the N number of shared keys as key information, encrypts a bit sequence representation of j-th partial information, associated with the j-th shared key, out of N pieces of partial information ).

 	As per claim 17, Yerra in view of Nakashima discloses the method as recited in claim 11, further comprising: 
 	generate, by the first inspector device, a new shared key while in the communication session (par 0013 a shared key calculator for generating a shared key for use in a communication between communicators includes a memory for storing shared keys from a first shared key to an N-th shared key, where N is a natural number, respectively sharing with proxy computers from a first proxy computer, i.e. first inspector device, to an N-th proxy computer performing a process on the communication;  ); and 
transmit, by the first inspector device, the new shared key to the plurality of inspector devices inspecting the communication session (par 0094 generator 56 capable of deriving the key bit sequence information K_XD1 and K_XD2 and 0123  the shared key K_XD1, i.e. new key, may be derived ).

 	As per claim 18, Yerra in view of Nakashima discloses The method as recited in claim 11, further comprising: determine, by a first inspector device, a type of inspection ( Yerra, 0031 the session to bypass inspection  and inspected by the proxy. See, e.g., "SSL/TLS Interception Proxies, i.e. type of inspection).

 	`As per claim 19, Yerra in view of Nakashima discloses the method as recited in claim 18, further comprising: wherein the type of inspection comprises passive or active inspection (Yerra, 0031 inspected by the proxy. See, e.g., "SSL/TLS Interception Proxies).

 	As per claim 20, Yerra discloses a system for providing stateless synchronization, comprising: 
 	A first inspector device including memory configured to ((fig.6, par 0033, SSL/TLS Interception Proxies)):
 	receive, by a first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies), a first set of key parameters while in a communication session (par 0066, The server replies to such request with a server certificate 608, i.e. a first set of key parameters, to the proxy and par 0003, the server transmits a digital certificate, which binds an identity of the server (e.g., the server name) to a public key of the server (step 104). The server certificate is typically issued by a certificate authority (CA) which certifies the authenticity of the server certificate by signing the server certificate with its private key. Wherein the server certificate has a first set of key parameters such as the public key and private key of the server. And   par 0030 proxy 20 communicatively coupled, i.e. session, to the client 10 and server 30 ); 
 	generate, by the first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies   ), a first key-pair using the first set of key parameters  ( par 0067 the proxy emulates i.e. generating/reproducing , the server certificate, i.e. a first key-pair such as the public key and the private key1, based on the server certificate (step 608),  par 0003,  the server transmits a digital certificate, which binds an identity of the server (e.g., the server name) to a public key of the server (step 104). The server certificate is typically issued by a certificate authority (CA) which certifies the authenticity of the server certificate by signing the server certificate with its private key. Wherein the server certificate has a first set of key parameters such as the public key and private key of the server and  claim 6  generating at the proxy a key pair having a private key and public key);and
	receive, by the first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies ), a second set of key parameters while in the communication session ( par 0068, the client sends its certificate, i.e. a second set of key parameters, to the proxy (step 614).); and 
 	generate, by the first inspector device (fig.6, par 0033, SSL/TLS Interception Proxies), a second key-pair using the second set of key parameters (par 0069 emulates the client certificate, i.e. a second key-pair, based on the client certificate (step 616)  and  0032, An emulated client certificate is created at the proxy by generating a key pair (i.e., private and public key pair),) and
  	Yerra does not explicitly discloses generate a shared key by a device.
Nakashima discloses generating a shared key by a device (par 0009 a shared key needs to be calculated by the proxy equipment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of the proxy interceptor is emulating the certificate of Yerra, based on the teaching of  common key generating by the proxy of Nakashima, because doing so would provide  proxy in execution of the key exchange operation for a commissioned key sharing computer for calculating a partial shared key for use in a communication between communicators to protect the communication( par 0015) .



Allowable Subject Matter
Claim 5 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Included into all the in depended claims 1,11 and 20. Also, Mote the above rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hornak et al US 2004/0103283 discloses [0013] To deal with this problem a certification authority is used as is shown in FIG. 1. This arrangement shows a sender 12, a receiver 14 and a certification authority (CA) 16. The CA 16 is connected to the sender 12 and the receiver 14 and trusted by them both. The sender 12 has a private key (S-SK) and a public key (S-PK), the receiver 14 has a private key (R-SK) and a public key (R-PK) and the CA has a private key (CA-SK) and a public key (CA-PK). The CA-PK is provided to both the sender 12 and the receiver 14 in order for authenticated communication to occur. Clearly, the CA-PK must be provided in an authenticated way so that the sender 12 and the receiver 14 can be certain of its source. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495